Citation Nr: 0020469	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-30 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES


1.  Entitlement to an effective date earlier than April 10, 
1995, for assignment of a 60 percent rating for urethral 
stricture.

2.  The veteran's dissatisfaction with the initial rating 
assigned for urethral stricture, currently rated as 60 
percent disabling. 



ATTORNEY FOR THE BOARD

C. Fetty, Counsel





INTRODUCTION

The veteran had active service from May 1943 to November 
1945.

This appeal arises from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that established entitlement to 
Department of Veterans Affairs compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for urethral stricture 
and assigned an initial 60 percent evaluation, effective from 
April 10, 1995.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for both an earlier effective date 
and a higher initial rating.

The claim for a higher initial rating will be addressed in 
the remand portion of the decision.  


FINDINGS OF FACT

1.  The veteran did not submit any communication expressing 
intent to apply for service connection for urethral stricture 
prior to April 10, 1995.

2.  By May 1995 RO rating decision, entitlement to Department 
of Veterans Affairs compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for urethral stricture was 
granted and a 60 percent disability rating was assigned, 
effective April 10, 1995, the date of receipt of the 
veteran's initial claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 10, 
1995, the date of filing of an original claim of entitlement 
to Department of Veterans Affairs compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for urethral stricture, 
have not been met.  38 U.S.C.A. §§ 1151, 5110(a), (c) (West 
1991); 38 C.F.R. §§ 3.1(b), 3.154, 3.155, 3.400(i) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection was established for rheumatic fever in 
December 1945.  VA clinical reports note an enlarged 
prostate, adenocarcinoma, and urinary bladder trouble as 
early as June 1985.  

In June 1985, the veteran requested that his service-
connected heart condition be re-evaluated.  He again 
requested this in September 1985, but neither request 
mentioned prostate or bladder conditions.  

The veteran underwent VA prostatectomy in August 1985.  In 
September 1985, VA radiation therapy began.  VA radiation 
therapy continued at Jamaica Plain VA Hospital until November 
6, 1985.  

In January 1986, the veteran reported that he had received 38 
VA radiation treatments and surgery for his prostate cancer.  
He reported that he was unable to work because of his 
service-connected heart problems and cancer.  He again 
requested an increase in his disability payments.  

Subsequently, in January 1986, VA hospitalized the veteran 
for eleven days for observation for continued lower quadrant 
tenderness.  That report notes complaint of moderate to 
severe suprapubic discomfort and some dysuria but does not 
note any voiding dysfunction.  A bone scan showed 
questionable osteitis pubis and an ultrasound showed 
bilateral cystic lymphocele.  A pyelogram showed a small 
renal calculus.

In June 1986, the RO wrote the veteran requesting that he 
state whether he was filing for non-service-connected 
pension.  He was asked to furnish income information within 
30 days if he intended to file for pension.  An annotation on 
the letter indicates that the RO received no response from 
the veteran.

An August 1986 RO rating decision rated the veteran's non-
service-connected prostatectomy 100 percent disabling, 
permanent and total, and denied entitlement to special 
monthly pension.  The claims file does not reflect that the 
veteran was notified of the decision.  

A VA Form 10-7131 indicates that the veteran was readmitted 
to VA West Roxbury for bladder outlet obstruction in April 
1988; however, pertinent VA hospital reports are not of 
record.

On April 10th, 1995, the veteran requested "service 
connection" for residuals of prostate cancer treatment and 
surgery.  He reported recurring bladder infections, need for 
catheterization, and permanent urinary incontinence.  He 
submitted private medical reports from Lahey Medical Center.  
As such, he was essentially arguing that he was entitled to 
disability compensation due to VA medical care, and thus the 
RO adjudicated the claim as one of entitlement to Department 
of Veterans Affairs compensation benefits under the 
provisions of 38 U.S.C.A. § 1151. 

The Lahey records reflect that a urethral stricture was 
incised periodically and indicate that a urethral obstruction 
developed secondary to scarring, as a result of VA radiation 
treatment for prostate cancer.  A treatment summary dated in 
July 1992 reflects that the first urethral stricture had 
occurred in 1987 and was treated with cold knife VIU (visual 
internal urethrotomy), whereupon the veteran became 
incontinent.

In May 1995, the RO established entitlement to Department of 
Veterans Affairs compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for urethral stricture under as a 
result of medical treatment provided by VA.  A 60 percent 
rating was assigned effective April 10, 1995, pursuant to 
Diagnostic Code 7518, on the basis that use of an appliance 
(Foley catheter) was necessary.

In July 1995, the veteran submitted a notice of disagreement 
as to the initial rating and the effective date assigned.  He 
submitted a statement from Gregory Slachta, M.D., to the 
effect that the veteran had a neurogenic bladder post 
radiation therapy and radical prostatectomy.  Dr. Slachta 
reported that the veteran required catheterization, twice 
daily for life with a #16 Foley, and that no other management 
was available for the veteran. 

In an August 1995 Substantive Appeal, the veteran argued that 
the surgery that resulted in the need for catheterization had 
been performed on March 17, 1987, and that that date should 
be the effective date for award of benefits.  In October 
1995, the veteran reported that the effective date should be 
1985, when he underwent radical prostatectomy.  He argued 
that the VA surgery report should have been considered an 
informal claim for benefits.  

II.  Legal Analysis

The veteran maintains that an effective date earlier than 
April 10, 1995, for the grant of entitlement to Department of 
Veterans Affairs compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for urethral stricture as a result of 
VA hospitalization and treatment is warranted because medical 
records show that the claimed injury occurred in 1987 or 
1985.  In other words, he argues that the medical records 
themselves are an "implicit" claim for Department of 
Veterans Affairs compensation benefits under the provisions 
of 38 U.S.C.A. § 1151.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim shall be in accordance 
with the facts found but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 1991).  The effective date of an award of disability 
compensation by reason of section 1151 of this title shall be 
the date such injury or aggravation was suffered if an 
application therefor is received within one year of such 
date.  38 U.S.C.A. § 5110(c) (West 1991); 38 C.F.R. 
§ 3.400(i) (1999).  

38 C.F.R. § 3.154 states that a formal claim for pension or 
any statement in a communication showing an intent to file a 
claim for disability or death benefits resulting from VA 
hospitalization or treatment may also be accepted as a claim.  
In this case, there is evidence that the veteran might have 
intended to file for pension in January 1986.  However, that 
claim cannot be construed to be a claim for 1151 benefits 
because the medical condition for which an earlier effective 
date is claimed (urethral stricture) did not arise until 
1987. 

In Brannon v. West, 12 Vet. App. 32, 34-35 (1998), the 
appellant argued that the Board had failed to adjudicate a 
claim that was reasonably raised by the medical evidence of 
record.  The U.S. Court of Appeals for Veterans Claims 
(Court) held that a claim "means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(b) (1999).  "Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by Department of 
Veterans Affairs...may be considered an informal claim.  Such 
informal claim must identify the benefit sought."  38 C.F.R. 
§ 3.155(a) (1999).  Therefore, for an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  The mere presence of medical evidence does not establish 
intent on the part of the veteran to seek service connection.  
Indeed, the full Court recently reaffirmed this principle in 
Kessel v. West, 13 Vet. App. 9 (1999) (en banc).  In that 
case, the Court, quoting Brannon, reiterated that before an 
RO or the Board can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit sought together with an indication 
that he or she wishes to seek it.  Id. at 22.  In sum, in 
light of the holdings in Kessel and Brannon, medical evidence 
alone cannot raise an initial claim of entitlement to 
Department of Veterans Affairs compensation benefits under 
the provisions of 38 U.S.C.A. § 1151.

In the instant case, VA and/or private medical reports cannot 
be considered an "informal claim" of entitlement to 
Department of Veterans Affairs compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 because they do not in 
themselves convey an intent on the part of the appellant to 
seek service connection for any condition.  See Kessel, 
Brannon, supra, and 38 C.F.R. § 3.155(a) (1999).  In this 
case, the veteran does not dispute the fact that he did not 
submit his claim or his private medical evidence until April 
10, 1995.  Thus, as a matter of law, the effective date 
cannot be earlier than the date of the claim.

By rating decision dated in May 1995, the RO granted service 
connection and assigned an effective date of April 10, 1995.  
The Board finds that the veteran did not submit any 
communication expressing an intent to apply for service 
connection for urethral stricture until that date.  
Accordingly, April 10, 1995, date of receipt of the original 
claim, shall be the effective date of award of service 
connection for urethral stricture.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

An effective date earlier than April 10, 1995, for service 
connection for urethral stricture is denied.



REMAND

Since issuance of the most recent supplemental statement of 
the case (SSOC), the veteran has submitted additional 
evidence pertinent to his claim for a higher initial rating 
for urethral stricture.  The veteran has not waived his right 
to prior RO consideration of the evidence.  Due process 
requires that the RO consider this evidence and issue the 
veteran a related SSOC.  38 C.F.R. § 20.1304(c) (1999).

The RO issued an SSOC in September 1995.  In December 1998, 
the RO issued a rating decision that reflects consideration 
of evidence received since September 1995.  Since that time, 
a June 1999 surgery report and subsequent treatment records 
have been received that indicate that the urethral stricture 
was bypassed by surgical construction of a urinary diversion 
leading to a stoma.  The veteran currently voids urine 
through a postoperative stoma in the lower abdomen.  As noted 
above, this evidence has not been considered by the RO and 
the veteran had not waived his right to initial RO 
consideration.  Because the June 1999 report and subsequent 
records contain pertinent findings, the RO must consider the 
claim in light of such evidence, and thereafter issue to the 
veteran an SSOC explaining its bases for the decision.  See 
38 C.F.R. § 19.31 (1999).  

In addition, because this evidence, which is dated subsequent 
to the most recent VA examination, suggests that the service-
connected condition has worsened, the duty to assist requires 
that a contemporaneous VA examination be conducted to assess 
the current severity of the veteran's service-connected 
disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Therefore, the claims file must be returned to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent medical treatment of 
the veteran's urethral stricture.  This 
should specifically include any recent 
outstanding records of any pertinent 
medical care, to specifically include any 
records of his treatment at Mercy 
Hospital or at Pioneer Valley Urology, as 
well as from any other facility or source 
identified by the veteran.  The aid of 
the veteran and his representative in 
securing such records should be enlisted, 
as needed.  However, if any such records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all additional available records, 
the RO should arrange for the veteran to 
undergo an appropriate VA genitourinary 
examination.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies should be accomplished, 
and all clinical findings must be 
reported in detail.  All examination 
findings, along with the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, should be set 
forth in a typewritten report.

3.  Following completion of the above, if 
the decision remains unfavorable to the 
veteran, the RO should provide the 
veteran with an SSOC reflecting 
consideration of all pertinent laws and 
regulations.  In doing so, the RO should 
consider the propriety of a staged rating 
from the initial effective date forward.  
See Fenderson v. West, 12 Vet. App. 119, 
126-7 (1999).  The RO should then afford 
the veteran an appropriate period of time 
in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 

